THE COURT.
This is an appeal by the defendants from a judgment in favor of the plaintiff for damages sustained by her in the death of her son in a railroad grade-crossing accident.  The facts involved in this case and the grounds urged for a reversal of the judgment are substantially the same as those in Bush v. Southern Pacific Co. (Civ. No. 4072), ante, p. 101 [289 Pac. 190], this day decided by this court. In appellants’ opening brief it is said: “By stipulation the same evidence offered and introduced in that action was made a part of the evidence in this case, being tried by the same jury and under the same and additional instructions. ’ ’'
On the grounds stated in the opinion filed in the case referred to the judgment herein is affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on June 26, 1930, and a petition by appellants to have the cause heard in the Supreme Court, - after judgment in the District Court of Appeal, was denied by the Supreme Court on July 24, 1930.